Exhibit 10.1

 

[image_002.jpg] 

 

February 22, 2016

 

 

Alan Goldman

 

 

Re: Offer of Employment at eXp Realty International Corp

 

Dear Alan:

 

We are very pleased to invite you to join eXp Realty International Corporation
(the “Company” or “eXp”) in the role of Chief Financial Officer.

 

Duties and Responsibilities

 

Your initial assignment will be as Chief Financial Officer, reporting to me in
my role as Chief Executive Officer. You will also be a member of our Executive
Team. This offer is for a full time position with a start date of March 18,
2016.

 

Salary

 

Your initial annual base salary will be $150,000 for full-time employment,
payable in accordance with the Company’s customary payroll practice. Salary is
subject to periodic review and adjustment by the Company’s management.

 

Vacation and Holidays

 

You will accrue vacation at the rate of three (3) weeks per year. You also will
be entitled to take all paid holidays under the Company’s then-current schedule.

 

Sign On Bonus

 

You will be granted 100,000 shares of restricted stock subject to the terms of
the Company’s 2015 Equity Incentive Plan (“Plan”). These shares will vest 1/4 th
(25% of the sign on bonus) each quarter anniversary from the start date so that
the entire award will be vested after one year of employment.

 



 1 

 

 

Stock Options

 

The Board of Directors will grant you a stock option to purchase 500,000 shares
of the Company’s Common Stock under the Plan, unless otherwise stated below
terms regarding this grant will coincide with the Plan. The Board of Directors
has approved the grant of the award with the following terms:

 

The exercise price for this option will be based on the fair value of the
Company’s stock as of the first day of your employment.

 

Following your formal written acceptance of the stock option award, the option
will become vested according to the following schedule:

 

·1/16th of the option shares (6.25% of the total option grant) will vest each
quarterly anniversary from the start date during the term of the option, so that
the entire option is vested after four years of continuous employment.

 

Other Benefits

 

The Company will allow you to participate with any benefits that, from time to
time in its sole discretion, will provide. Though other formal benefits are not
currently in place, the Executive Team is consistently considering putting in
place additional benefits for its employees, such as a potential 401(k) plan,
health insurances (medical, dental, and vision) or severance agreements. If and
or when approved by the executive team you will be eligible to participate.

 

Confidential Information

 

In an effort for the Company to safeguard its proprietary and confidential
information, we may ask you to sign a confidentiality agreement. We also wish to
impress upon you that the Company does not want to receive the confidential or
proprietary information of others, and will support you in respecting your
lawful obligations to prior employers.

 

At-Will Employment

 

While we look forward to a long and mutually beneficial relationship, should you
decide to accept the offer you will be an “at-will” employee of the Company.
This means that either you or the Company may terminate the employment
relationship with or without cause at any time. Participation in any stock
option, benefit or incentive program does not assure continuing employment for
any particular period of time.

 

Authorization to Work

 

Federal government regulations require that all prospective employees present
documentation of their identity and demonstrate that they are authorized to work
in the United States.

 



 2 

 

 

Non-competition

 

You agree that, during your employment with eXp you will not engage in, or have
any direct or indirect interest in any person, firm, corporation or business
(whether as an employee, officer, director, agent, security holder, creditor,
consultant, partner or otherwise) that is competitive with the business of eXp.

 

You also agree that for 3 years following the date on which you are no longer
employed by the Company, you will not, and will cause its respective affiliates
not to, directly or indirectly, hire or otherwise use or solicit any customer,
client, account, employee, agent, consultant or representative of the Company or
encourage any such party to terminate or diminish its relationship with Company.

 

Complete Offer and Agreement

 

This letter contains our complete understanding and agreement regarding the
terms of your employment by the Company.

 

There are no other, different or prior agreements or understandings on this or
related subjects. Changes to the terms of your employment can be made only in a
writing signed by you and an authorized executive of the Company.

 

Start Date; Acceptance of Offer

 

We hope that you will accept this offer promptly, and begin your full-time
employment at eXp Realty International Corporation by March 18, 2016.

 

As we have discussed, Alan, our team was impressed by your accomplishments and
potential, and we are enthusiastic at the prospect of you joining us. I look
forward to your early acceptance of this offer, and to your contributions to the
growth and success of eXp Realty International Corporation.



 

 

Sincerely,

 

/s/ Glenn Sanford

Glenn Sanford

Chief Executive Officer

 



 3 



